Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 1 of 9




                                                              Exhibit B


                                                                                     0013
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 2 of 9




                                                                                     0014
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 3 of 9




                                                                                     0015
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 4 of 9




                                                                                     0016
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 5 of 9




                                                                                     0017
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 6 of 9




                                                                                     0018
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 7 of 9




                                                                                     0019
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 8 of 9




                                                                                     0020
Case 19-05006   Doc 37-1   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  B Page 9 of 9




                                                                                     0021
